John Caughlan: Within that time, I would like -- or that my answer is clear on the question of the significance of this proviso which reads, "Provided further that the provisions of this section shall also apply to the cases of aliens who come to the main land from the insular possessions." The question was, we're the Filipinos aliens? That was the question. Do I understand correctly? And may answer --
Earl Warren: Yes. Are they included in that -- are they included in that word alien?
John Caughlan: That is right.
Earl Warren: Yes.
John Caughlan: That is the question. My answer to that was posed upon the entirety, the composite of all the statutes as they applied in 1951 when this conviction took place as I must treat the statute. But if I were to look back to 1931, not to determine what the statute says but what light we can get on what they might have been thinking at that time, what they considered aliens then. Of course, the Filipinos at that time were not aliens but that leads me to the concluding matter which I cannot stress sufficiently. That between that time and the time that the offense was committed, many statutes have changed. That's why we were passed up the present state of the statutes, and most particularly, the statutes on page 7 of the Government's brief, the Filipino Independence Act which up to the 1946, made such clear provisions that the Immigration Act of 1917, which we've been talking about, relating to the immigration, exclusion, or expulsion -- may I finish the sentence?
Earl Warren: Yes, of course.
John Caughlan: -- of aliens, the citizens -- the citizens of the Philippine Islands are to be considered as if they were aliens. And then in 1946 -- that is further down on page 7, there was a complete sweep divorcing them entirely from nationality and giving them certain benefits to which Mr. Justice Frankfurter directed attention which I had here available. So that, between that time and now, there were these statutes which completely made aliens out of the Filipinos so that as of 1951, when this conviction took place, there's no question about their being aliens, no question about the intent of the Congress as evidenced by all these statutes taken together to include them within the scope and to deport.
Earl Warren: Now, may I ask you -- maybe you can answer at one word, yes or no. Do the -- are these Filipinos included in that word aliens? You --
John Caughlan: Where?
Earl Warren: You have -- you have told us what a lot of other things mean but you didn't tell or state --
John Caughlan: As -- as of today, definitely yes. No question about it.
Earl Warren: So, they are included in this proviso?
John Caughlan: Today.
Earl Warren: As it read then, as you quoted here in the -- as you quoted here, as you quoted in your brief.
John Caughlan: Mr. Chief Justice, we'll recall at the outset as pointed out that there was the 1937 -- one status and there is the present status which controls as of today. I will answer the question on either one which is -- which date are you referring to?
Earl Warren: [Laughs] Well, I'll let it go at that. [Laughter]
John Caughlan: Thank you.
Felix Frankfurter: Well -- well, may I just say before you sit down.
John Caughlan: Yes, sir.
Felix Frankfurter: I assume you do not want to leave the impression that whether or not a Filipino resident in the United States, who when he came here was a Filipino national, is included in the terms of the Act of February 18, 1931, any alien which is the real question before us. I take it, you do not mean to leave the impression that that question is determined by our construction of the proviso about what we've been talking about, do you?
John Caughlan: Absolutely not. It is controlled --
Felix Frankfurter: Yes.
John Caughlan: -- by the Filipino Independence Act which we have set forth here.
Earl Warren: Well, I thought it might have some bearing because you -- you read -- read the proviso that just preceded it as -- as being very important to your case and I thought that possibly that --
John Caughlan: Well, I --
Earl Warren: -- the next proviso might also have a bearing on it.
John Caughlan: I read all of these provisos as I stated at the outset to demonstrate two things to the Court. One, that there were elements of manner and only those elements of manner were carried out. Who should do the deporting in 19, where they should go to in 20?Things like that but that these provisos that were not pertinent, that were only pertinent dependent upon the rest of this whole complex of statues that in those cases, the pertinence as -- as to carry over was wasn't ill.
Felix Frankfurter: I -- I think that --
John Caughlan: They were not matters of manner, they were questions of who shall be deported, not how they shall be deported, and as such, had no place in the 1931 Act.
Felix Frankfurter: I -- I -- having led you to make one answer of what of -- to clear what I didn't mean.
John Caughlan: Yes, sir.
Felix Frankfurter: I suppose you agree -- suppose one agrees that in construing any part of the immigration laws, the whole network of legislation becomes relevant for consideration.
John Caughlan: This was it.
Felix Frankfurter: All I -- all I meant to ask you is whether you want to leave the impression that -- that that proviso is controlling not that it's relevant. You would say it's relevant but it's not controlling.
John Caughlan: Correct. Thank you.
Hugo L. Black: May I -- may ask you one question --
John Caughlan: Surely.
Hugo L. Black: -- which I'm a little confused on.
John Caughlan: [Laughs]
Hugo L. Black: This 19 that you have copied here on brief --
John Caughlan: In the brief or the separate one?
Hugo L. Black: -- on page 3, 4 and 5 of your brief. Is that from the Act of 1917 precisely as it appeared in that Act?
John Caughlan: In 1917, subject only to the amendments of the Reorganization Act which substituted the Attorney General for the Secretary of Labor.
Hugo L. Black: But for that --
John Caughlan: It reads as of 1917.
Hugo L. Black: As the way it came on down there.
John Caughlan: At that time.
Hugo L. Black: Now --
John Caughlan: And that slipped.
Hugo L. Black: In 19 -- in 1917, I don't know it hasn't relevance at all but I'm -- it inquires that they procure. In 1917, when this was written, would you say that a Filipino was an alien or not an alien?
John Caughlan: Or he was not alien in 1970.
Hugo L. Black: He was not.
John Caughlan: That preceded the a whole string of acts which are set forth in our brief later but notably, I must hammer again, the Filipino Independence Act which specifically said, "They were to be treated as aliens and then on page 7 of our brief, really buttoned it up in 1946, when they were completely divorced from the United States.
Hugo L. Black: But at the time of this Act was written, they were not treated as aliens, I understood you to say.
John Caughlan: Correctly, correctly.
Hugo L. Black: Thank you.
Felix Frankfurter: But they were not --
John Caughlan: In 1917 --
Felix Frankfurter: They were not. Not only there weren't treated as such, they were not. You can say that categorically, can't you?
John Caughlan: Very. Yes, I hope I made that clear.
Earl Warren: Mr. Bishop.
J. F. Bishop: I understand that I have one minute.
Earl Warren: Alright, go right at it.
J. F. Bishop: I would like to take the opportunity to correct an error that occurs in our brief on page 19 and which House Report 1513 should read House Report 1365. I would like to make one further comment.
Felix Frankfurter: Wait a minute. May I trouble you, state that again.
J. F. Bishop: On page 19, house report at the bottom of the page, the end of the quotation, 1513 in incorrect. It should read 1365.
Felix Frankfurter: Thank you.
J. F. Bishop: I'd like to make one other comment. The case of Bugajewitz against Adams which was relied on so heavily by the Government, the Congress had amended specifically a three-year statute of limitations in a 1907 Act by passing in 1910, an act which cut out the statute of limitations. It was that that Mr. Justice Holmes was talking about in that opinion, that vulnerable case and the reliance which the Government places upon the use of the words in the manner of have nothing whatever to do with the substance of the holding in that case. Thank you.
Earl Warren: You're welcome.